          Case 1:18-cv-02799-AJN Document 62 Filed 08/16/20 Page 1 of 5

                                                                                       DOCUMENT
                                                                                       ltUC'fRO:NICiULY   FILED
UNITED STATES DISTRICT COURT
                                                                                                    8/16/20
SOUTHERN DISTRICT OF NEW YORK


  Emeterio Garcia Santana,

                         Plaintiff,
                                                                                   18-cv-2799 (AJN)
                  –v–
                                                                                 OPINION & ORDER
  Rego Furniture Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        In 2018, Plaintiff filed a complaint in this action alleging violations of the Fair Labor

Standards Act (FLSA), 29 U.S.C. § 201 et seq., and the New York Labor Law (NYLL), Art. 19

§§ 190 and 650 et seq. See Dkt. No. 1. Following a mediation, the parties informed the Court

that they had reached a settlement. See Dkt. No. 36. And in March 2019, the parties submitted a

proposed a settlement agreement for the Court’s approval and a letter explaining their views on

the fairness of the settlement. See Dkt. No. 56. The agreement provides for a total settlement

amount of $30,000.00, including attorney’s fees and costs. Plaintiff’s counsel seeks fees and

expenses in the amount of $10,000.00. For the following reasons, the Court approves the

settlement agreement but reduces Plaintiff’s fee-and-cost award to $6055.20.

   I.      LEGAL STANDARD

        In order to serve FLSA’s purpose of ensuring “a fair day’s pay for a fair day’s work,”

settlements in FLSA cases must be approved by a court or by the Department of Labor. Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) (quoting A.H. Phillips, Inc. v.

Walling, 324 U.S. 490, 493 (1945)). A plaintiff’s FLSA claims therefore cannot be dismissed

with prejudice until the Court determines that the settlement is “fair and reasonable.” Wolinsky


                                                                                                    1
            Case 1:18-cv-02799-AJN Document 62 Filed 08/16/20 Page 2 of 5




v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012). A “fair and reasonable” settlement

is one that “reflects a reasonable compromise of disputed issues rather than a mere waiver of

statutory rights brought about by an employer’s overreaching.” Mamani v. Licetti, No. 13-cv-

7002 (KMW), 2014 WL 2971050, at *1 (S.D.N.Y. July 2, 2014) (internal quotation marks

omitted).

   II.       DISCUSSION

         The Court finds that the total settlement amount is reasonable. To start, the total

settlement amount is presumptively reasonable. Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp.

2d 362, 365 (S.D.N.Y. 2013). According to his allegations, under what the parties describe as

“Plaintiff’s best case scenario,” Plaintiff is entitled to back wages of about $68,000. Dkt. No. 56

at 1. However, the parties have provided documents from Defendants that, if credited, indicate

that Plaintiff is owed only $18,040 in backpay. See Dkt. No. 56, Ex. B. In light of the genuine

dispute among the parties regarding the amount of backpay Plaintiff is owed, a settlement of

$30,000, including fees, is reasonable. See Kopera v. Home Depot U.S.A., Inc., No. 09-cv-8337

(WHP), 2011 WL 13272403, at *1 (S.D.N.Y. June 24, 2011) (“A district court may approve a

FLSA settlement between private litigants when the settlement is reached as a result of contested

litigation to resolve bona fide disputes.” (internal quotation marks omitted)); McMahon v. Olivier

Cheng Catering and Events, LLC, No. 08-cv-8713 (PGG), 2010 WL 2399328, at *6 (S.D.N.Y.

Mar. 3, 2010) (“If the proposed settlement reflects a reasonable compromise over contested

issues, the settlement should be approved.”). Indeed, courts in this District regularly recognize

settlement recoveries in this range as reasonable. See, e.g., Larrea v. FPC Coffees Realty Co.,

Inc., No. 15-CV-1515 (RA), 2017 WL 1857256 at *2 (S.D.N.Y. May 5, 2017) (approving a

settlement amount of approximately 61% of maximum recovery); Beckert v. Ronirubinov, No.




                                                                                                    2
          Case 1:18-cv-02799-AJN Document 62 Filed 08/16/20 Page 3 of 5




15-CV-1951 (PAE), 2015 WL 8773460, at 21 (S.D.N.Y. Dec. 14, 2015) (approving a settlement

of approximate 25% of maximum recovery).

       The Court next turns to fees and costs. In total, plaintiff’s counsel seeks one-third of the

settlement amount, or $10,000. Courts in this District at times award one third of a settlement

fund as a reasonable fee in FLSA cases. See Zhang v. Lin Kumo Japanese Rest., Inc., No. 13-cv-

6667 (PAE), 2015 WL 5122530, at *4 (S.D.N.Y. Aug. 31, 2015) (collecting cases).

       Nonetheless, even when the proposed fees do not exceed one third of the total settlement

amount, courts typically use the lodestar method as a cross check to ensure the reasonableness of

attorneys’ fees. See Goldberger v. Integrated Resources, Inc., 209 F.3d 43, 50 (2d Cir. 2000)

(encouraging the practice of using the lodestar method as a “‘cross check’ on the reasonableness

of the requested percentage”). The lodestar amount is the presumptively reasonable fee—“the

product of a reasonable hourly rate and the reasonable number of hours required by the case.”

Gaia House Mezz LLC v. State Street Bank & Trust Co., No. 11 Civ. 3186 (TPG), 2014 WL

3955178, at *1 (S.D.N.Y. Aug. 13, 2014) (quoting Millea v. Metro-North R.R. Co., 658 F.3d

154, 166 (2d Cir. 2011) ) (internal quotation marks omitted).

       Plaintiff argues that the lodestar amount is $6,612.50, an amount substantially less than

the fee that they request ($10,000, including costs). Dkt. No. 56 at 2. The Court disagrees. The

Faillace Firm’s billing records reflect that it is seeking fees on behalf of three attorneys: Michael

Faillace, Gennadiy Naydenskiy, and Sara Isaacson. To begin, Faillace bills at hourly rate of

$450. Id. at 3. Once again, this Court joins “many others in the circuit in finding Mr. Faillace’s

hourly rate excessive,” Gervacio v. ARJ Laundry Servs. Inc., No. 17-CV-9632 (AJN), 2019 WL

330631, at *2 (S.D.N.Y. Jan. 25, 2019) (citing cases), and reduces his hourly rate to $400.

Similarly, the Court finds the hourly rates charged by the two associates, $350, excessive. The




                                                                                                      3
          Case 1:18-cv-02799-AJN Document 62 Filed 08/16/20 Page 4 of 5




Court thus reduces these rates to $250. See Gonzalez v. Scalinatella, Inc., No. 13-cv-

3629(PKC), 2015 WL 3757069, at *21 (S.D.N.Y. June 12, 2015). However, the Court finds that

the total of attorney hours expended in this matter, about 18 hours, to be a “reasonable number of

hours required by the case.” Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011).

       The Court thus calculates the lodestar as follows:

                           Reasonable Hourly        Reasonable Number
       Attorney                                                                     Total Fee
                                 Rate                    of Hours

    Michael Faillace               $400                       3.3                     $1320
       Gennadiy
                                   $250                       3.2                      $800
      Naydenskiy
     Sara Isaacson                 $250                      11.6                     $2900

       The lodestar figure is thus $5,020. The Court sees no reason to depart from this figure in

this case and award the higher sum of $10,000 (including both fees and costs) requested by the

Plaintiffs. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553 (2010) (noting that “the

lodestar figure includes most, if not all, of relevant factors constituting a ‘reasonable’ attorney’s

fee.”) (internal quotation marks omitted). Indeed, this case is a “run-of-the-mill wage and hour

action involving a single Plaintiff and no motion for conditional certification.” Lopez v. Ploy

Dee, Inc., No. 15-cv-647 (AJN), 2016 WL 1626631, at *4 (S.D.N.Y. Apr. 21, 2016).

       As to costs, plaintiff’s counsel seeks $1,035.20, which it incurred for filing fees and

service. Dkt. No. 56 at 28. The Court finds these costs reasonable, see Collado v. Donnycarney

Rest. L.L.C., No. 14-cv-3899 (GBD), 2015 WL 4737917, at *14 (S.D.N.Y. Aug. 10, 2015)

(collecting cases), and therefore grants this request.

       The Court therefore awards the Respondents $5,020 in attorney’s fees and $1,035.20 in

costs, for a total of $6055.20.




                                                                                                        4
            Case 1:18-cv-02799-AJN Document 62 Filed 08/16/20 Page 5 of 5




   III.      CONCLUSION

          For the reasons explained above, the Court approves the settlement. Plaintiffs’ counsel is

to receive $6055.20 of the settlement amount, with $5020 allocated to attorneys’ fees and

$1,035.20 to costs, and the balance to go to Plaintiff.   The Clerk of Court is respectfully

directed to enter judgment and close this case.




          SO ORDERED.

 Dated: August 16, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                                                                   5
